Citation Nr: 1747608	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  06-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for multiple joint arthritis to exclude bilateral shoulder arthritis, and to include as due to fibromyalgia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from September 1969 to July 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.  This claim was previously remanded to the Agency of Original Jurisdiction (AOJ) in August 2011 and April 2017 for additional claim development and has now been returned to the Board for further adjudication.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

Subsequent to the Board last remand decision, the Veteran submitted an August 2017 lay statement explaining that he had been treated for back pain in the 1970s at the Jesse Brown VA Medical Center (VAMC) and that when he went back to the Hines VAMC in the 1980s his complaints and symptoms were misread.  He then went on to explain that he had moved his treatment to a private provider over the preceding 20 years and that he had received a thoracic spine diagnosis.  A letter from the Veteran's April 2014 private medical provider indicated that the Veteran was found the have mild osteopenic compressions of the thoracic spine and mild spondylosis and disc disease of the mid and lower thoracic spine.  The letter also indicated that previous bone density scan in 2013 and 2010 had been within normal limits.  Thus it appears that the Veteran is seeking to establish a link between his back symptoms in the 1970s and 1980s that have been attributed to service-connected fibromyalgia, and his current thoracic spine diagnosis.  Previously, the Veteran had provided April 2011 Board hearing testimony indicating that he felt that his arthritis diagnoses were related to fibromyalgia, but other than providing a broad statement as to muscle problems creating other issues with his joints, did not provide further explanation.

The Board notes that the Veteran was assessed for multiple joint arthritis in September 2012.  However, at this time, the examiner did not comment on the Veteran's back pain, rather he premised the negative etiology opinion on multiple joint pathology of the knees, elbows, wrist, ankles, and chest.  However, the February 2017 medical opinion did comment upon his in-service back symptoms, and specifically addressed direct service connection for multiple joint arthritis; moreover, the Veteran was subsequently service-connected for fibromyalgia in the Board's April 2017 Board decision.  However, as the Veteran has now provided further evidence in support of his claim for secondary service connection and continuity of symptoms, remand for a supplemental opinion addressing continuity of symptoms and whether there is any etiological relationship between his service-connected fibromyalgia and multiple joint arthritis is required.  

Additionally, on remand any outstanding relevant VA treatment records should be procured, and the Veteran should be provided with a release authorization for any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to an appropriate VA examiner so that a supplemental opinion may be provided with regard to the Veteran's current arthritis diagnoses.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner is asked to comment on all current joint diagnoses relevant to joint arthritis.  The Board notes that the Veteran's claims file contains the following diagnoses: (1) mild osteopenic compressions of the thoracic spine and mild spondylosis and disc disease of the mid and lower thoracic spine; (2) lumbar degenerative disc disease; (3) mild arthritis of the bilateral knees; (4) mild arthritis of the bilateral ankles; (5) mild bilateral arthritis of the bilateral hip; (6) bilateral feet arthritis.  However, the examiner should review all treatment records for any additional diagnoses or findings.

c. The examiner is then asked to provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's multiple joint arthritis manifested to a compensable degree within one year of separation from active duty service.  Please consider the Veteran's August 2017 lay statement as well as the negative response from the Jesse Brown VAMC in February 2010.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's multiple joint arthritis is proximately due to or the result of his service-connected fibromyalgia.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's multiple joint arthritis was aggravated beyond its natural progression by his service-connected fibromyalgia.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




